Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 1 in Figs. 1, 2 in the reply filed on 4/22/2021 is acknowledged.
Claims 4, 7, 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2021.



DETAILED ACTION
	This is the first action on the merits for application 16/372615.  Claims 1-9 are currently pending in this application. Claims 1, 2, 3, 5, 6, and 9 are currently under examination.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WALTER (4,610,646).

Regarding Claim 1, WALTER teaches A pulley device for a tensioner roller or winding roller for a transmission element, the pulley device comprising: a bearing (3) including: a rotating outer ring (16) having an outer surface, a bore with at least one outer raceway, a forward lateral surface, and a rear lateral surface, a fixed inner ring (2) with a bore (7) that is configured to accept a screw (8), an outer surface with at least one inner raceway (13), a rear lateral surface intended to come to bear against a support (17) for the device, a forward lateral surface (4), against which a head of the screw (8) can come to bear, wherein the rings are coaxial and form a radial space between one another, at least one row of rolling elements (14) arranged in the radial space and between the inner and outer raceways; and a pulley (1) having at least one pulley element that is C-shaped (Fig. 4) in axial section and has: an inner portion 
an intermediate portion extending substantially radially between axial ends of the inner portion and outer portion along a first axial side, the pulley element (1) being formed in one piece; wherein the inner ring (2) of the bearing (3) comprises at least one end portion protruding axially with respect to a lateral surface of the outer ring (16), and
one of the at least one pulley elements is provided with a lateral portion extending substantially radially from an axial end of the inner portion on the axially opposite side from the intermediate portion, the free end of the lateral portion passing into the immediate vicinity of an outer surface (12) of the axially protruding end portion of the inner ring (2).

Regarding Claim 2, WALTER teaches wherein the lateral portion of one pulley element (1) comes to bear axially against a lateral surface of the outer ring (16) of the bearing (3).

Regarding Claim 3, WALTER teaches wherein the free end of the lateral portion of the pulley element (1) passes into the immediate vicinity of the outer surface of the axially protruding end portion of the inner ring (2) to form a narrow passage.

Regarding Claim 5, WALTER teaches wherein the end portion of the inner ring (2) protrudes axially with respect to the lateral portion of the pulley element (1) (Fig. 1).

 wherein the end portion of the inner ring (2) is chamfered (Fig. 1).

Regarding Claim 9, WALTER teaches wherein the pulley (1) comprises two pulley elements that are C-shaped in axial section, the intermediate portions of the two pulley elements bearing axially against one another (Fig. 1).


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654